Stephens, J.
1. In a suit to recover tlie purchase-price of a second-hand lighting plant sold by the plaintiff to the defendant, where the defendant pleaded a total failure of consideration, in that the property sold was not reasonably suited for the purpose intended, and where the evidence showed that “ the plant failed to work properly and would stop altogether, and did not light the house as it should;” that “it was a second-hand plant and had become defective, and failed to work and *122function properly, due to the fact that the gasoline flow failed properly to feed the engine, which would cause the same to stop running and go entirely dead;” and that the defendant, after working on the plant, could not “ make it run properly and give satisfaction as a lightingplant in lighting- (the) house.” A verdict for the defendant was not demanded. Such evidence does not demand the inference that the property was without any -value whatever as a lighting plant and totally unfit for the use intended. The evidence authorized the inference that the failure of the plant to function properly and perform as a lighting plant as intended was due to a defect which could be remedied.
Decided January 20, 1921.
Complaint; from'Crisp superior court- — Judge Gower. January 31, 1920.
Max E. Land, for plaintiff in error. Pearson Ellis, contra. -
2. A ye(rdict for the plaintiff for an amount less than- the balance due on the contract price was authorized by the evidence, and the judge-did not err in overruling the defendant’s motion for á new trial upon the general grounds.

Judgment affirmed.

Jenkins, P, J., and Hill, J., concur.,